Citation Nr: 1016948	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  06-37 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The Veteran had active service from November 1950 to November 
1953.  The Veteran died in May 1999, and the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the benefit sought on appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in May 1999.  His death certificate 
stated that his cause of death was pneumonia due to multiple 
sclerosis (MS).  It was recorded that his pneumonia was of 
one weeks' duration and his MS had been present for 27 years.  
An autopsy was not performed.

2.  At the time of the Veteran's death, service connection 
was in effect for residuals of a left humerus fracture 
evaluated as 30 percent disabling; and, malaria evaluated as 
0 percent disabling.  The total disability rating was 30 
percent.   

3.  The competent evidence does not establish that the 
Veteran's death was causally related to active service, or to 
service-connected disability.



CONCLUSION OF LAW

The criteria for entitlement to service connection for cause 
of the Veteran's death have not been met.  38 U.S.C.A. §§ 
1110, 1137, 1310, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 
3.311, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in November 2004, 
December 2006, and September 2009 correspondence of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part VA 
will attempt to obtain.  VA provided adequate notice of how 
disability ratings and effective dates are assigned.  

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a Veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected. In addition, 
the content of the section 5103(a) notice letter will depend 
upon the information provided in the claimant's application.  
Hupp v. Nicholson, 20 Vet.App. 1 (2006).

In the instant case, the record shows that the appellant was 
informed of the information and evidence necessary to 
substantiate a claim for DIC benefits.  The appellant was 
also advised of the types of evidence VA would assist her in 
obtaining as well as her own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).  Although the November 2004 and December 2006 VCAA 
letters did not list the disabilities for which the Veteran 
was service-connected as outlined in Hupp, the September 2009 
correspondence fully complied with the requirements set out 
in Hupp.  The Board may therefore proceed with the issuance 
of a final decision in this case.  

Further, VA fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim.  The appellant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim and the claim was readjudicated in a January 2010 
supplemental statement of the case.  The evidence of record, 
to include that discussed above, rebuts any suggestion that 
VA's efforts to provide notice prejudiced the appellant.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380- 
81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 
128-30 (2000).


I.  Service connection for cause of death

The appellant alleges, in essence, that the Veteran's malaria 
in turn caused his MS which ultimately caused or 
substantially contributed to his death.  She has offered 
supporting medical evidence in the form of a letter from the 
Veteran's private physician dated in July 1981 and copies of 
medical treatises.

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  Service connection will be 
determined by exercise of sound judgment, without recourse to 
speculation and after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
Veteran to include autopsy reports.  38 U.S.C.A. § 1310; 38 
C.F.R. §§ 3.303(a), 3.312.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

II.  Background

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for the cause 
of the Veteran's death.  

The Veteran died in May 1999 in a nursing home, where he has 
been a patient since April 1994.  The death certificate 
indicates that the immediate cause of death was pneumonia (of 
one week's duration) due to multiple sclerosis (MS) which had 
been present for 27 years.  There were no other significant 
conditions listed.   An autopsy was not performed.

At the time of the Veteran's death, service connection was in 
effect for residuals of a left humerus fracture evaluated as 
30 percent disabling; and, malaria evaluated as 0 percent 
disabling.  The total disability rating was 30 percent.   

The service records are not available and may have been 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).  The only available component of his service 
treatment records is his separation examination in November 
1953, which showed that he had malaria for six days in June 
1953 with no residuals.  His neurologic examination was 
normal.

Additionally, post-service medical evidence does not show any 
treatment or diagnosis referable to MS until December 1972, 
approximately 19 years post-service, according to a January 
1973 Walla Walla VA Medical Center (VAMC) record.  He was 
treated for MS at the VA hospital for two weeks in January 
1973.

Thus, there is no continuity of pneumonia or MS 
symptomatology demonstrated either by the documented clinical 
records or the appellant's statements.  Accordingly, there is 
no basis for finding that the pneumonia due to MS was 
causally related to the Veteran's service.  More over, there 
is no competent evidence of record suggesting a relationship 
between the cause of the Veteran's death and service.

In an April 1973 rating decision the Veteran's was granted a 
100 percent nonservice- connected disability evaluation, 
effective January 1973, for moderately severe MS.

In August 1975 the Veteran claimed service connection for 
malaria reporting that since his discharge from service he 
had periodic attacks, at least one annually for which he 
treated himself with quinine.  In an August 1975 rating 
decision service connection was granted and a noncompensable 
evaluation was assigned for malaria.

In April 1981 the Veteran filed a claim to reopen his claim 
for service connection for MS and for a compensable rating 
for malaria.  In a June 1981 statement, he claimed that his 
malaria should be rated 100 percent on the basis that it had 
affected his nervous system and caused all of his medical 
problems, including MS.

In July 1981, W.L. Unterseher, M.D., P.C., wrote that the 
Veteran had malaria in service that was accompanied by 
symptoms of chills, fever, headaches, shaking, malaise, and 
all the other symptom complex.  The Veteran developed MS 
shortly after an episode of malarial symptoms, and his 
condition worsened to the point of him becoming disabled.  
Specifically, the doctor stated that the pathological 
attacking of the myelin nerve sheath by malaria, particularly 
falciparum (a type of malaria), is one of the findings in MS 
as well.  The doctor said this correlation makes the medical 
probability of the causal relationship of malaria and MS in 
the [Veteran] very high.  The doctor acknowledged that the 
cause of MS was not definitely known, and he said that 
nevertheless the potential relationship between the two 
diseases should be considered in regard to determining 
service connection.

In February 1982 the Veteran had a neurologic examination in 
which he was diagnosed with severe and progressive MS. The 
examiner noted that the Veteran thought his MS symptoms were 
exacerbations of malaria, consisting of fevers, weakness, 
generalized body ache, and occasional visual disturbances.  
The examiner also noted Dr. Unterseher's opinion that these 
recurrences may have been the initial symptoms of MS.

The appellant submitted an informal request in September 2004 
and a formal application in November 2004 for dependency and 
indemnity compensation (DIC), asserting essentially that the 
Veteran's service-connected malaria materially contributed to 
his fatal MS.  In her claim for service connection for the 
Veteran's cause of death, she argued that Dr. Unterseher's 
July 1981 letter was evidence of a link between the Veteran's 
service-connected malaria and his nonservice-connected MS, 
which was his primary cause of death.

In a March 2005 statement the appellant noted that the 
symptoms of malaria and MS are similar and that these 
symptoms occurred regularly after the Veteran's discharge 
from service.

An April 2005 rating decision found that the Veteran's cause 
of death was not service connected, finding that MS was 
neither incurred or aggravated in service or within the 
presumptive period nor linked to service. 

In December 2006 the appellant's representative requested 
consideration of Dr. Unterseher's July 1981 medical opinion.  
In a June 2009 Remand, the Board noted that the Veteran's 
only VA examinations for MS were in 1973 and February 1982, 
but the examiners did not address the cause of the disease, 
only confirming the diagnosis of MS. 

In December 2009 a VA Physician reviewed the Veteran's claims 
file and medical records.  He also reviewed up to date 
medical reference data with regard to the pathophysiology of 
MS and the neurological consequences of a malaria infection.  
He determined that the Veteran's fatal MS was not caused by 
or a result of or permanently aggravated by the service 
connected malaria infection.  The examiner noted that the 
rationale for his opinion was that an up to date review of 
medical treatises noted that MS was a heterogenous disorder 
with variable clinical and pathological features reflecting 
different pathways to tissue injury.  Inflammation, 
demyelination, and axon degeneration were the main pathologic 
mechanisms that caused the clinical manifestations.  However 
the cause of MS remained unknown. The most widely accepted 
theory was that MS begins as an anti-inflammatory autoimmune 
disorder by autoreactive lymphocytes.  He noted that a 
private physician opined in July 1981 that, "since the 
Veteran developed MS after an episode of malarial 'symptoms' 
that there was a causal relationship." The physician in 1981 
specifically stated that, "the pathological attacking of the 
myelin sheath of nerves by malaria, particularly falciparum 
malaria, is one of the findings in MS as well."  This was a 
post hoc ergo propter hoc argument. (That is when two events 
are temporally proximate, it is assumed that one event caused 
the other when actually they are probably unrelated.)  The 
examiner noted that this opinion had no basis in legitimate 
medical evaluation.  There was a condition called cerebral 
malaria associated with falciparum malaria which presents as 
a fulminant encephalitis.  It does not have the progressive 
character of multiple sclerosis.  Protozoan infections such 
as malaria have never been associated with MS.

The file also contains copies of medical treatises submitted 
by the service representative including Cecil Textbook of 
Medicine (20th ed., vol 2), and The Merck Manual of Diagnosis 
and Therapy (17th ed. 1999).  Medical articles or treatises 
can provide important support when combined with an opinion 
of a medical professional if the medical article or treatise 
evidence discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 
Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 
(1998). However, the medical treatises submitted on behalf of 
the appellant were not accompanied by the opinion of any 
medical expert linking the Veteran's malaria to his MS and 
subsequently to his cause of death.  

III.  Analysis

The only medical opinion linking malaria to MS was that of 
Dr. Unterseher in July 1981.  There are no other medical 
opinions linking the cause of the Veteran's death to service 
or a service connected disorder.

The VA physician in December 2009 addressed the alleged 
relationship between the service connected malaria and MS 
which caused the veteran's death. The examiner noted that he 
had reviewed the entire claims file and the available medical 
records in detail.  He also referred to the latest available 
medical treatises and opined that the Veteran's fatal MS was 
not caused by or a result of or permanently aggravated by the 
service connected malaria infection.  He noted that his 
opinion was based on a detailed review of the claims file, 
medical records, and a review of up to date medical reference 
data with regard to the pathophysiology of MS and the 
neurological consequences of a malaria infection.  He also 
addressed Dr. Unterseher's opinion in detail.  The physician 
explained the reason for his conclusion based on an accurate 
characterization of the evidence.  His opinion is entitled to 
substantial probative weight.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008) (most of the probative value of 
a medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed).

The Board recognizes that Dr. Unterseher in July 1981 noted 
that the Veteran developed MS shortly after an episode of 
malarial symptoms and this correlation makes the medical 
probability of the causal relationship of malaria and MS very 
high.  He however acknowledged that the cause of MS was not 
definitely known.  

His only explanation for this opinion was the diagnosis of MS 
came shortly after an episode of malaria-like symptoms.  The 
VA physician points out in his analysis that this was a post 
hoc ergo propter hoc argument.  That is an assumption that 
when two events are temporally proximate, it is assumed that 
one caused the other.  He further noted that this had no 
basis in a legitimate medical evaluation.  Dr. Unterseher's 
opinion that the Veteran's MS was related to the service 
connected malaria is therefore outweighed by the contrary 
conclusion of the December 2009 VA physician who explained 
that protozoan infections such as malaria have never been 
associated with MS: and, that the cause of MS remains 
unknown.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 304.

In addition, Dr. Unterseher's opinion also acknowledged that 
the cause of MS was not definitely known, but he suggested 
that a potential relationship between the two diseases should 
nevertheless be considered.  This is insufficiently 
definitive to warrant a finding of service connection, 
particularly in light of the probative, and more definitively 
stated, medical opinion to the contrary.  See Winsett v. 
West, 11 Vet. App. 420, 424 (1998) (terminology equivalent to 
"may or may not" is an insufficient basis for an award of 
service connection).

Of course, in addition to the medical evidence, the Board 
must consider lay evidence, including the appellant's 
statements.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009) (citing 38 U.S.C.A. 1154(a) (West 2002)) (VA 
required to "due consideration" to "all pertinent medical and 
lay evidence" in evaluating a claim for disability benefits).  
While the appellant is competent to report her observations, 
her statements must be weighed against the other evidence of 
record. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  Her statements are outweighed by the 
normal separation examination report, and the absence of any 
complaints, treatment, or diagnoses of MS in or for many 
years after service.

The Board also notes that, to the extent that the Veteran was 
diagnosed with MS, such diagnosis was not within the seven-
year period during which the manifestation of a chronic 
diseases such as MS warrants service connection on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307(a), 3.309(a).

Finally, as to the appellant's belief that the Veteran's 
pneumonia due to MS was due to his active service, or that 
his service connected malaria caused or contributed to his 
death.  The question of etiology involves complex medical 
issues which she, as a layperson, is not competent to 
address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

In sum, there is no basis for a grant of service connection 
for the cause of the Veteran's death since there is no 
evidence that his death was causally connected in any way by 
a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.  The evidence 
reflects that the Veteran did not have MS in service, MS did 
not arise within the seven- year presumptive period, and MS 
was not otherwise related to service or a service-connected 
disability.   In sum, as the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49, 54- 56 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


